Case 19-61608-grs           Doc 712      Filed 07/01/20 Entered 07/01/20 11:51:13                       Desc Main
                                         Document     Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

IN RE: AMERICORE HOLDINGS, LLC et al.1                                                    CHAPTER 11
          DEBTORS

         REPUBLIC BANK & TRUST COMPANY                                           CASE NO. 19-61608-grs
             CREDITOR

                                                                               JOINTLY ADMINISTERED

                                            NOTICE OF FILING


         Comes the Creditor, Republic Bank & Trust Company (“RBTC”) and hereby notices the

Court of its filing of its Exhibit A for its Motion to Amend Master Service List Without Notice

and/or Hearing Pursuant to KYEB LBR 9013-1 which was filed herein on July 1, 2020 [Doc. 711].



                                      CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Motion to Amend Master
Service List [Doc 658] Without Notice and/or Hearing Pursuant to KYEB LBR 9013-1 was served
on July 1, 2020, upon all parties registered to receive service in this case through the Court’s
CM/ECF system.



                                                      /s/ Charles J. Otten
                                                      CHARLES J. OTTEN




1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
